
	

115 HR 5804 RH: Post-Surgical Injections as an Opioid Alternative Act
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 585
		115th CONGRESS2d Session
		H. R. 5804
		[Report No. 115–752, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2018
			Mr. Shimkus (for himself, Mr. Krishnamoorthi, and Mr. Roskam) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 13, 2018Additional sponsor: Mr. Walden
			June 13, 2018
			Reported from the Committee on Energy and Commerce
		
		June 13, 2018Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend title XVIII of the Social Security Act to provide for modifications in payment for certain
			 outpatient surgical services.
	
	
 1.Short titleThis Act may be cited as the Post-Surgical Injections as an Opioid Alternative Act. 2.Modification of payment for certain outpatient surgical services (a)Freeze of payment for certain services furnished in ambulatory surgical centersSection 1833(i)(2) of the Social Security Act (42 U.S.C. 1395l(i)(2)) is amended by adding at the end the following new subparagraph:
				
					(F)
 (i)With respect to a targeted procedure (as defined in clause (ii)) furnished during 2020 or a subsequent year (before 2025) to an individual in an ambulatory surgical center, the payment amount for such procedure that would otherwise be determined under the revised payment system under subparagraph (D), without application of this subparagraph, shall be equal to the payment amount for such procedure furnished in 2016.
 (ii)For purposes of clause (i), the term targeted procedure means a procedure to which Healthcare Common Procedure Coding System 62310 (or, for years beginning after 2016, 62321), 62311 (or, for years beginning after 2016, 62323), 62264, 64490, 64493, or G0260 (or any successor code) applies.
 (iii)This subparagraph shall not be applied in a budget-neutral manner.. (b)Data collection (1)In generalThe Comptroller General shall collect data relating to the cost differential between targeted procedures (as defined in section 1833(i)(2)(F)(ii) of the Social Security Act, as added by subsection (a)) that are performed in a hospital operating room and such procedures that are performed in an office setting within a hospital in order to determine whether such procedures are being properly coded for claims, based on setting, for payment under section 1833(i)(2)(D) of the Social Security Act (42 U.S.C. 1395l(i)(2)(D)) and to determine if further changes are needed in the classification system for covered outpatient department services (as described in section 1833(t)(2)(A) of the Social Security Act (42 U.S.C. 1395l(t)(2)(A)).
 (2)ReportNot later than 4 years after the date of the enactment of this Act, the Comptroller General shall submit a report to the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate containing—
 (A)a determination of whether procedures described in paragraph (1) are being properly coded for claims, based on setting, for payment under section 1833(i)(2)(D) of the Social Security Act (42 U.S.C. 1395l(i)(2)(D)); and
 (B)recommendations on any changes the Comptroller General determines are needed in the classification system for covered outpatient department services (as described in section 1833(t)(2)(A) of the Social Security Act (42 U.S.C. 1395l(t)(2)(A)).
 (c)StudyNot later than 3 years after the date of the enactment of this Act, the Secretary of Health and Human Services shall conduct a study and submit to Congress a report on the extent to which procedures described in section 1833(i)(2)(F)(ii) of the Social Security Act, as added by subsection (a), are effective at preventing the need for opioids for individuals furnished such procedures.
			
	
		June 13, 2018
		Reported from the Committee on Energy and CommerceJune 13, 2018Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
